2010 Credit Suisse Global Credit Products Conference September 16, 2010 2 Forward looking statements Certain information in this presentation may be considered forward-looking information within the definition of the Private Securities Litigation Reform Act of 1995. This information is based on the Company's current expectations and actual results could vary materially depending on risks and uncertainties that may affect the Company's operations, markets, services, prices and other factors as discussed in filings with the Securities and Exchange Commission. These risks and uncertainties include, but are not limited to, general and economic conditions and declines in the industries in which we participate. There is no assurance that the Company's expectations will be realized. All forward-looking statements speak only as of the date of this presentation. All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are qualified by the cautionary statements in this section. The Company assumes no obligation to update any forward-looking information contained in this presentation. 3 Introductions nOver 34 years of experience in the financial services and security printing industry nOver 17 years with Clarke American / Harland Clarke nFormer Chief Executive Officer of Rocky Mountain Bank Note nMarketing representative for IBM out of graduate school Chuck Dawson President & CEO, Harland Clarke Holdings n17 years of experience with Harland Clarke, Honeywell, and GE in various financial and operations leadership roles nOver 5 years with Clarke American / Harland Clarke nFormer Chief Financial Officer of Honeywell’s Aircraft Landing Systems business Peter Fera EVP & CFO, Harland Clarke Holdings 4 World class operations Leading presence Diversified, blue-chip client portfolio nA leading provider of checks and related products, marketing services, and customized business and home office products nA leading provider of software and services to financial institutions nA leading provider of education related products and survey technologies n$1.7 billion in combined revenues for LTM Q2 2010 nOver 11,000 financial institutions clients such as: nHarland Clarke: 5 contact centers and 12 plants, supported by a national sales organization nHarland Financial Solutions: 17 fully networked facilities focused on customer support and enhancement of software solutions nScantron: 6 facilities, which include manufacturing, technology and services n2001 Malcolm Baldrige National Quality Award winner Strong, long- term client relationships nTrusted, integrated relationships with clients nProvider of mission-critical software products nStrong partnerships with long-term contracts Harland Clarke Holdings 5 Who we are nChecks and related products nMarketing Services nBusiness and home office products nFinancial and business forms nCore processing systems nInternet and mobile banking applications nRisk management solutions nBranch automation solutions nLending origination and compliance nWeb-based assessment products nStudent Achievement Management solutions nResponse to Intervention products nSurvey Services nScanners and forms Revenues(1) $1.2B Revenues(1) $280M Revenues(1) $203M (1) LTM Q2 2010; revenues are adjusted to add back acquisition accounting fair value adjustments of deferred revenue. 6 Diversified business and product lines §Combined business has four major product lines –Checks and office products –Software and related services –Direct marketing services –Data collection, testing and survey solutions $1.7 billion LTM Q2 2010 Revenue Revenue for Non-Check Products Continued success diversifying product lines 7 Diversified and expanded client relationships Approximately 80% of revenue is under long-term contracts Direct to Consumer and Commercial Financial Institutions Education 8 Strong history of cost reductions and margin expansion History of continuous improvement nDemonstrated track-record of margin improvement nMargin expansion of 4.4 points since 2008 n16 facility closures since the start of 2007 nExceeded synergy target of $112.6M from the John H. Harland acquisition (1) See page 16 for the calculation of and reconciliation of net income to adjusted EBITDA 9 nA leading provider of checks and office products and marketing and contact center services –11,000 financial and commercial institution clients –More than 80% of revenues under long-term contract nDiverse product and service offerings –Personal and business checks –Marketing services including database marketing, eMarketing, creative development, and strategic services –Contact center services –Financial and business forms –Deposit products including deposit tickets, security bags, cash straps, coin wraps –Address labels, self-inking stamps, checkbook covers, registers –Card services 10 Harland Clarke financial performance $ in millions Margin26.4%26.3%29.7%30.9% Revenue(1) Adjusted EBITDA Reconciliation to Adjusted EBITDA $ in millions (1) Revenue is adjusted to add back acquisition accounting fair value adjustments of deferred revenue. LTM Q2 2010 Operating income $ D&A Restructuring Asset impairment charges Impact of acquisition accounting adjustments - - Transaction related expenses - - - Adjusted EBITDA $ 11 nA leading supplier of software and services to financial institutions –Core processing systems –Internet and mobile banking applications –Risk management solutions –Branch automation solutions –Lending origination and compliance nHigh switching costs associated with switching integrated software providers nSell to approximately 37% of all financial institutions in the United States nTop 25 customers < 10% of revenue nRecurring revenues of more than 75% Customer Mix Strong recurring revenue base 12 HFS financial performance $ in millions Revenue(1) Adjusted EBITDA Reconciliation to Adjusted EBITDA $ in millions (1) Revenue is adjusted to add back acquisition accounting fair value adjustments of deferred revenue. LTM Q2 2010 Operating income $ D&A Restructuring - Asset impairment charges - - Deferred purchase price compensation Impact of acquisition accounting adjustments Adjusted EBITDA $ Web-based Education Technology, School Forms and Testing 13 nStrong brand recognition –A leading testing provider for over 40 years nLeading provider of web-based education technology products –Student Achievement Management solutions –Response to Intervention products –Special education software solutions –Web-based assessment products nLeading provider of scanners and forms –Provide patent protected scanner to school –Sales of forms create annuity-like revenue stream –Diverse client base - education, commercial, government nLarge installed base –80% of the largest school districts –65,000+ scanning machines nCustomer diversification –100,000+ accounts –Largest account approximately 5% of revenue nFocus on being a leading provider of enterprise-wide testing and surveying technology Surveys, Forms, and Processing 14 Scantron financial performance $ in millions Revenue(1) Adjusted EBITDA Reconciliation to Adjusted EBITDA $ in millions (1) Revenue is adjusted to add back acquisition accounting fair value adjustments of deferred revenue. LTM Q2 2010 Operating income $ D&A Restructuring - Asset impairment charges - - Impact of acquisition accounting adjustments Adjusted EBITDA $ 15 Harland Clarke Holdings financial highlights nStrong historical financial performance nHigh EBITDA margins nLow working capital requirements nEfficient deployment of capital nSignificant cash flow generation 16 Harland Clarke Holdings financial performance Revenue(1) Adjusted EBITDA Reconciliation to Adjusted EBITDA $ in millions $ in millions (1) Revenue is adjusted to add back acquisition accounting fair value adjustments of deferred revenue minus revenue from inter-segment transactions. LTM Q2 2010 Net income (loss) $ Interest expense, net Provision (benefit) for income taxes D&A Restructuring Deferred purchase price compensation Asset impairment charges (Gain) / loss on early extinguishment of debt - Impact of acquisition accounting adjustments Transaction related expenses - - - Adjusted EBITDA $ 17 Harland Clarke Holdings credit strength nLTM Q2 2010 cash flow from operations$ 261.9 million nLTM Q2 2010 adjusted EBITDA$ 507.0 million nCash/equivalents on hand(1) $ 206.6 million nNet debt(2) $2,022.3 million nNet debt / LTM Q2 2010 adjusted EBITDA 4.0x nLTM Q2 2010 adjusted EBITDA / Net interest(3) 4.1x (1) As of June 30, 2010 (2) Net debt equals total debt of $2,228.9 million less cash and equivalents as of June 30, 2010 (3) Netinterest expense of $122.6 million for the LTM Q2 2010
